Citation Nr: 1221410	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-35 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include a mood disorder, bipolar disorder and/or a depressive disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in December 2010.  A transcript of the hearing is of record.

The Board remanded this matter in September 2011 and February 2012 for further evidentiary development.  The RO continued the denial of the claim as reflected in the May 2012 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary for further development prior to adjudicating the claim on appeal.  

The Veteran testified during the December 2010 Board hearing that he received treatment for mental health problems in approximately 1978 at the Chicago VA Medical Center (VAMC).  Hearing Transcript at 7.  In addition, VA treatment records dated in May 2008 and October 2010 indicate that the Veteran had multiple attempts to receive treatment for his substance abuse with the Drug Dependence Treatment Center at the VA to include in 1975.  Although these records reference substance abuse they may also discuss the Veteran's mental health.  VA has not attempted to obtain these records.  The Board finds that the RO/AMC should attempt to locate these records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board remanded this issue in September 2011 in part to obtain a VA psychiatric examination and opinion.  The examiner was requested to provide an opinion with a supporting rationale on whether it is at least as likely as not that any acquired psychiatric disorder found on examination is related to active military service to include the documented in-service asocial personality.  The examiner was also asked to discuss the Veteran's claims of continuous symptoms since service.  The Veteran was provided with a VA examination in October 2011.  After reviewing the claims file and evaluating the Veteran, the examiner determined that the Veteran's mood disorder is less likely as not related to military service.  She explained that the Veteran's "in-service asocial personality" was the same as his personality prior to entering service (as described by the Veteran standoffish and distrustful).  The Board observes that the examiner did not discuss whether the Veteran's current psychiatric disorder is related to the diagnosis of "asocial" in service or any other symptomatology that may be shown in service.  Furthermore, she did not address the Veteran's lay statements that he has had symptoms of a mental health disorder since military service.  Thus, the October 2001 VA opinion is inadequate for rating purposes.  Accordingly, the Board finds that a remand is necessary to provide the Veteran with another VA examination and opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).   

As the issue is being remanded for other evidentiary development, the Board finds that the RO/AMC should make one more attempt to elicit from the Veteran the appropriate consent to obtain the private mental health treatment records from Roseland Community Hospital. 



Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records related to the Veteran's mental health from the Chicago VAMC in 1975 and 1978.  If the records are not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.

2. Take appropriate steps to contact the Veteran and to elicit from the Veteran the appropriate consent to obtain the private treatment records from Roseland Community Hospital.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's mental health and associate them with the Veteran's VA claims folder.

3. Thereafter, provide the Veteran with a VA psychiatric examination.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies and tests deemed necessary should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any psychiatric disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) caused by or related to active military service to include any symptomatology shown in service (to include any evidence in the Veteran's personnel file) and the documented diagnosis of an asocial personality.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner is asked to address the Veteran's lay statements of continuity of symptomatology since military service and the letters from the Veteran's VA psychiatrist dated in May 2008 and January 2009.

4. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


